Whitfield, J.
In the ; Criminal Court of Record for Hillsborough County, Licata was convicted and sentenced to pay a fine of $500.00, or imprisonment in the county jail for sixty days, upon an information charging that on March 29, 1920, in Hillsborough County, Florida, he “did unlawfully have in his possession and under his control and custody in a house located and known as number sixteen hundred and two, Seventeenth Street, in the City of Tampa, in said County and State, two hundred quarts of intoxicating liquors,” contrary to the statute. Chapter 7786, Laws of Florida, makes it unlawful for any person “to possess, have in custody or control” * * * exceeding “four quarts of distilled alcoholic or intoxicating liquors,” etc., and provides punishment for a violation of the statute as a misdemeanor “by a fine not exceeding five hundred dollars or by imprisonment in the county jail not exceeding six months.”
“The term felony, whenever it may occur in this Constitution or in the laws of the State, shall be construed to mean any criminal offense punishable with death or imprisonment in the State penitentiary.” Sec. 25, Art. XYI, Const.
“The Circuit Courts * * * shall have final appellate jurisdiction * * * of all misdemeanors tried in criminal courts.” Sec. 11, Art. Y.
*556“The Supreme Court shall have appellate jurisdiction in all * * * cases of conviction of felony in the criminál court's.” Sec. 5, Art. Y.
“Any prime punishable by death, or imprisonment in the State prison, is a feloriy, and no othfer crime shall be so considered. Every other offense is a misdemeanor.” Sec. 2352, Rev. Stats. 1892, Sec. 3176 Gen. Stats. 1906.
The term felony whenever it occurs in the Constitution or laws of this State inearis any criminal offense punishable with death or imprisonmefit in the State penitentiary.
This court has not appellate jurisdiction in cases of conviction of misdemeanor in the Criminal Courts of Record.
Where the record shows a want of appellate jurisdiction in this court, the writ of error will be dismissed sua sponte. Walden v. State, 50 Fla. 151, 39 South. Rep. 151; Sutton v. State, 13 Fla. 670.
Counsel for plaintiff in error filed a brief on the merits of the case and the Attorney General for the State files a brief in which he “moves the court to dismiss the writ of error herein for want of juirisdiction.”
In the cases of es parte Francis, 76 Fla. 304, 79 South. Rep. 753; Marasso v. Van Pelt, 77 Fla. 432, 81 South. Rep. 529; arid Neisel v. Moran, 80 Fla., 84 South. Rep. 346, the review here was on habeas corpus.
As it is clear that under the Constitution the Supreme Court has no appellate jurisdiction in cases of misdemeanors tried in the Criminal Courts, and that the Circuit Courts have final áppellate jurisdiction in such cases so tried, the writ of error taken to this court to the *557judgment of conyicticin of a misdemeanor so charged and tried in the Criminal Court of Record is dismissed for want of jurisdiction.
It is so ordered.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.